Name: Commission Regulation (EC) No 2391/97 of 1 December 1997 amending for the 13th time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: economic policy;  Europe;  means of agricultural production;  cooperation policy;  food technology;  agricultural activity
 Date Published: nan

 2. 12. 97 1 EN I Official Journal of the European Communities L 330/ 13 COMMISSION REGULATION (EC) No 2391/97 of 1 December 1997 amending for the 13th time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands combating the spread of classical swine fever; whereas Article 1 ( 1 ) of this Regulation should accordingly apply from 4 November 1997 in order to avoid any interruption in the support measures for fattening pigs, for which the number currently laid down was attained on 3 November 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas exceptional support measures for the market in pigmeat in the Netherlands were adopted by Commission Regulation (EC) No 413/97 (3), as last amended by Regula ­ tion (EC) No 1933/97 (4), on account of the outbreak of classical swine fever in certain production regions in that country; Whereas, in view of the continuing veterinary and trade restrictions introduced by the Dutch authorities , the number of fattening pigs which may be delivered to the competent authorities should be increased, thereby permitting the continuation of the exceptional measures in the weeks to come; Whereas the favourable veterinary and animal-health situ ­ ation has enabled the protection and surveillance zones around Diessen , Dalfsen I and Schoondijke to be lifted; whereas those changes should be reflected in a new Annex replacing Annex II to Regulation (EC) No 413/97; Whereas the rapid and effective application of exceptional market support measures is one of the best means of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 413/97 is hereby amended as follows : 1 . Annex I is replaced by Annex I hereto; 2 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Article 1 ( 1 ) shall apply from 4 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 282, 1 . 11 . 1975, p . 1 . (2) OJ L 349 , 31 . 12 . 1994, p . 105. 0 OJ L 62, 4 . 3 . 1997, p . 26 . 4 OJ L 272, 4 . 10 . 1997, p . 12. L 330/ 14 I EN I Official Journal of the European Communities 2. 12. 97 ANNEX I 'ANNEX I Maximum number of animals from 18 February 1997: Fattening pigs 2 470 000 head Piglets and young piglets 3 800 000 head Very young piglets 2 700 000 head Cull sows 25 000 head' ANNEX II ANNEX II 1 . The protection and surveillance zones in the following areas :  Venhorst,  Best,  Nederweert,  Soerendonk . 2. The zone in which the transport of pigs is banned as defined in the Ministerial Decree of 14 April 1997, published in the Staatscourant of 15 April 1997, page 12.'